


Exhibit 10.2

 

PEREGRINE SYSTEMS, INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated effective as of November 1, 2000)

 

The following constitute the provisions of the 1997 Employee Stock Purchase Plan
of Peregrine Systems, Inc.

 


1.             PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES OF THE
COMPANY AND ITS DESIGNATED SUBSIDIARIES WITH AN OPPORTUNITY TO PURCHASE COMMON
STOCK OF THE COMPANY THROUGH ACCUMULATED PAYROLL DEDUCTIONS.  IT IS THE
INTENTION OF THE COMPANY TO HAVE THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE
PROVISIONS OF THE PLAN, ACCORDINGLY, SHALL BE CONSTRUED SO AS TO EXTEND AND
LIMIT PARTICIPATION IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF THAT SECTION
OF THE CODE.

 


2.             DEFINITIONS.


 


(A)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY OR ANY
COMMITTEE THEREOF DESIGNATED BY THE BOARD OF DIRECTORS OF THE COMPANY IN
ACCORDANCE WITH SECTION 15 OF THE PLAN.


 


(B)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(C)           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


 


(D)           “COMPANY” SHALL MEAN PEREGRINE SYSTEMS, INC., A DELAWARE
CORPORATION, AND ANY DESIGNATED SUBSIDIARY OF THE COMPANY.


 


(E)           “COMPENSATION” SHALL MEAN ALL BASE STRAIGHT TIME GROSS EARNINGS
AND COMMISSIONS, EXCLUSIVE OF PAYMENTS FOR OVERTIME, SHIFT PREMIUM, INCENTIVE
COMPENSATION, INCENTIVE PAYMENTS, BONUSES AND OTHER COMPENSATION.


 


(F)            “DESIGNATED SUBSIDIARY” SHALL MEAN ANY SUBSIDIARY THAT HAS BEEN
DESIGNATED BY THE BOARD FROM TIME TO TIME IN ITS SOLE DISCRETION AS ELIGIBLE TO
PARTICIPATE IN THE PLAN.


 


(G)           “EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO IS AN EMPLOYEE OF THE
COMPANY FOR TAX PURPOSES AND WHOSE CUSTOMARY EMPLOYMENT WITH THE COMPANY IS AT
LEAST TWENTY (20) HOURS PER WEEK AND MORE THAN FIVE (5) MONTHS IN ANY CALENDAR
YEAR.  FOR PURPOSES OF THE PLAN, THE EMPLOYMENT RELATIONSHIP SHALL BE TREATED AS
CONTINUING INTACT WHILE THE INDIVIDUAL IS ON SICK LEAVE OR OTHER LEAVE OF
ABSENCE APPROVED BY THE COMPANY.  WHERE THE PERIOD OF LEAVE EXCEEDS 90 DAYS AND
THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS NOT GUARANTEED EITHER BY STATUTE OR BY
CONTRACT, THE EMPLOYMENT RELATIONSHIP SHALL BE DEEMED TO HAVE TERMINATED ON THE
91ST DAY OF SUCH LEAVE.

 


(H)           “ENROLLMENT DATE” SHALL MEAN THE FIRST DAY OF EACH OFFERING
PERIOD.

 

--------------------------------------------------------------------------------


 


(I)            “EXERCISE DATE” SHALL MEAN THE LAST DAY OF EACH OFFERING PERIOD.


 


(J)            “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE VALUE OF
COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL
MARKET OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET
VALUE SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO
SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DATE OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE BOARD DEEMS RELIABLE; OR


 


(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE
SHALL BE THE MEAN OF THE CLOSING BID AND ASKED PRICES FOR THE COMMON STOCK ON
THE DATE OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER
SOURCE AS THE BOARD DEEMS RELIABLE; OR


 


(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD.


 


(K)           “OFFERING PERIODS” SHALL MEAN A PERIOD OF APPROXIMATELY SIX (6)
MONTHS DURING WHICH AN OPTION GRANTED PURSUANT TO THE PLAN MAY BE EXERCISED,
COMMENCING ON THE FIRST TRADING DAY ON OR AFTER NOVEMBER 1 AND TERMINATING ON
THE LAST TRADING DAY IN THE PERIOD ENDING THE FOLLOWING APRIL 30; OR COMMENCING
ON THE FIRST TRADING DAY ON OR AFTER MAY 1 AND TERMINATING ON THE LAST TRADING
DAY IN THE PERIOD ENDING THE FOLLOWING OCTOBER 31.  THE DURATION AND TIMING OF
OFFERING PERIODS MAY BE CHANGED PURSUANT TO SECTION 4 OF THIS PLAN.


 


(L)            “PLAN” SHALL MEAN THIS 1997 EMPLOYEE STOCK PURCHASE PLAN, AS
AMENDED.


 


(M)          “PURCHASE PRICE” SHALL MEAN AN AMOUNT EQUAL TO 85% OF THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON THE ENROLLMENT DATE OR ON THE
EXERCISE DATE, WHICHEVER IS LOWER; PROVIDED, HOWEVER, THAT THE PURCHASE PRICE
MAY BE ADJUSTED BY THE BOARD PURSUANT TO SECTION 20.


 


(N)           “RESERVES” SHALL MEAN THE NUMBER OF SHARES OF COMMON STOCK COVERED
BY EACH OPTION UNDER THE PLAN WHICH HAVE NOT YET BEEN EXERCISED AND THE NUMBER
OF SHARES OF COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN
BUT NOT YET PLACED UNDER OPTION.


 


(O)           “SUBSIDIARY” SHALL MEAN A CORPORATION, DOMESTIC OR FOREIGN, OF
WHICH NOT LESS THAN 50% OF THE VOTING SHARES ARE HELD BY THE COMPANY OR A
SUBSIDIARY, WHETHER OR NOT SUCH CORPORATION NOW EXISTS OR IS HEREAFTER ORGANIZED
OR ACQUIRED BY THE COMPANY OR A SUBSIDIARY.


 


(P)           “TRADING DAY” SHALL MEAN A DAY ON WHICH NATIONAL STOCK EXCHANGES
AND THE NASDAQ STOCK MARKET ARE OPEN FOR TRADING.

 

2

--------------------------------------------------------------------------------


 


3.             ELIGIBILITY.


 


(A)           ANY EMPLOYEE WHO SHALL BE EMPLOYED BY THE COMPANY ON A GIVEN
ENROLLMENT DATE SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(B)           ANY PROVISIONS OF THE PLAN TO THE CONTRARY NOTWITHSTANDING, NO
EMPLOYEE SHALL BE GRANTED AN OPTION UNDER THE PLAN (I) TO THE EXTENT THAT,
IMMEDIATELY AFTER THE GRANT, SUCH EMPLOYEE (OR ANY OTHER PERSON WHOSE STOCK
WOULD BE ATTRIBUTED TO SUCH EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE)
WOULD OWN CAPITAL STOCK OF THE COMPANY AND/OR HOLD OUTSTANDING OPTIONS TO
PURCHASE SUCH STOCK POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED
VOTING POWER OR VALUE OF ALL CLASSES OF THE CAPITAL STOCK OF THE COMPANY OR OF
ANY SUBSIDIARY, OR (II) TO THE EXTENT THAT HIS OR HER RIGHTS TO PURCHASE STOCK
UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY AND ITS SUBSIDIARIES
ACCRUES AT A RATE WHICH EXCEEDS TWENTY-FIVE THOUSAND DOLLARS ($25,000) WORTH OF
STOCK (DETERMINED AT THE FAIR MARKET VALUE OF THE SHARES AT THE TIME SUCH OPTION
IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS OUTSTANDING AT ANY
TIME.


 


4.             OFFERING PERIODS.  THE PLAN SHALL BE IMPLEMENTED BY CONSECUTIVE
OFFERING PERIODS, EACH WITH A DURATION OF APPROXIMATELY SIX (6) MONTHS, WITH A
NEW OFFERING PERIOD COMMENCING ON THE FIRST TRADING DAY ON OR AFTER NOVEMBER 1
AND MAY 1 OF EACH YEAR, OR ON SUCH OTHER DATE AS THE BOARD SHALL DETERMINE, AND
CONTINUING THEREAFTER UNTIL TERMINATED IN ACCORDANCE WITH SECTION 21 HEREOF. 
THE BOARD SHALL HAVE THE POWER TO CHANGE THE DURATION OF OFFERING PERIODS
(INCLUDING THE COMMENCEMENT DATES THEREOF) WITH RESPECT TO FUTURE OFFERINGS
WITHOUT STOCKHOLDER APPROVAL IF SUCH CHANGE IS ANNOUNCED AT LEAST FIVE (5) DAYS
PRIOR TO THE SCHEDULED BEGINNING OF THE FIRST OFFERING PERIOD TO BE AFFECTED
THEREAFTER.


 


5.             PARTICIPATION.


 


(A)           AN ELIGIBLE EMPLOYEE MAY BECOME A PARTICIPANT IN THE PLAN BY
COMPLETING A SUBSCRIPTION AGREEMENT AUTHORIZING PAYROLL DEDUCTIONS IN THE FORM
OF EXHIBIT A TO THIS PLAN AND FILING IT WITH THE COMPANY’S PAYROLL OFFICE PRIOR
TO THE APPLICABLE ENROLLMENT DATE.


 


(B)           PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL COMMENCE ON THE FIRST
PAYROLL FOLLOWING THE ENROLLMENT DATE AND SHALL END ON THE LAST PAYROLL IN THE
OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS APPLICABLE, UNLESS SOONER
TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 11 HEREOF.


 


6.             PAYROLL DEDUCTIONS.


 


(A)           AT THE TIME A PARTICIPANT FILES HIS OR HER SUBSCRIPTION AGREEMENT,
HE OR SHE SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON EACH PAY DAY DURING THE
OFFERING PERIOD IN AN AMOUNT NOT EXCEEDING FIFTEEN PERCENT (15%) OF THE
COMPENSATION WHICH HE OR SHE RECEIVES ON EACH PAY DAY DURING THE OFFERING
PERIOD.


 


(B)           ALL PAYROLL DEDUCTIONS MADE FOR A PARTICIPANT SHALL BE CREDITED TO
HIS OR HER ACCOUNT UNDER THE PLAN AND SHALL BE WITHHELD IN WHOLE PERCENTAGES
ONLY.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS INTO SUCH ACCOUNT.

 

3

--------------------------------------------------------------------------------


 


(C)           A PARTICIPANT MAY DISCONTINUE HIS OR HER PARTICIPATION IN THE PLAN
AS PROVIDED IN SECTION 11 HEREOF, OR MAY INCREASE OR DECREASE THE RATE OF HIS OR
HER PAYROLL DEDUCTIONS DURING THE OFFERING PERIOD BY COMPLETING OR FILING WITH
THE COMPANY A NEW SUBSCRIPTION AGREEMENT AUTHORIZING A CHANGE IN PAYROLL
DEDUCTION RATE.  THE BOARD MAY, IN ITS DISCRETION, LIMIT THE NATURE AND/OR
NUMBER OF PARTICIPATION RATE CHANGES DURING ANY OFFERING PERIOD, AND MAY
ESTABLISH SUCH OTHER CONDITIONS OR LIMITATIONS AS IT DEEMS APPROPRIATE FOR PLAN
ADMINISTRATION.  THE CHANGE IN RATE SHALL BE EFFECTIVE WITH THE FIRST FULL
PAYROLL PERIOD FOLLOWING FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF
THE NEW SUBSCRIPTION AGREEMENT UNLESS THE COMPANY ELECTS TO PROCESS A GIVEN
CHANGE IN PARTICIPATION MORE QUICKLY.  A PARTICIPANT’S SUBSCRIPTION AGREEMENT
SHALL REMAIN IN EFFECT FOR SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED AS
PROVIDED IN SECTION 11 HEREOF.


 


(D)           NOTWITHSTANDING THE FOREGOING, TO THE EXTENT NECESSARY TO COMPLY
WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(B) HEREOF, A PARTICIPANT’S
PAYROLL DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%) AT ANY TIME DURING AN
OFFERING PERIOD.  PAYROLL DEDUCTIONS SHALL RECOMMENCE AT THE RATE PROVIDED IN
SUCH PARTICIPANT’S SUBSCRIPTION AGREEMENT AT THE BEGINNING OF THE FIRST OFFERING
PERIOD WHICH IS SCHEDULED TO END IN THE FOLLOWING CALENDAR YEAR, UNLESS
TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 11 HEREOF.


 


(E)           AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT
THE TIME SOME OR ALL OF THE COMMON STOCK ISSUED UNDER THE PLAN IS DISPOSED OF,
THE PARTICIPANT MUST MAKE ADEQUATE PROVISION FOR THE COMPANY’S FEDERAL, STATE,
OR OTHER TAX WITHHOLDING OBLIGATIONS, IF ANY, WHICH ARISE UPON THE EXERCISE OF
THE OPTION OR THE DISPOSITION OF THE COMMON STOCK.  AT ANY TIME, THE COMPANY
MAY, BUT SHALL NOT BE OBLIGATED TO, WITHHOLD FROM THE PARTICIPANT’S COMPENSATION
THE AMOUNT NECESSARY FOR THE COMPANY TO MEET APPLICABLE WITHHOLDING OBLIGATIONS,
INCLUDING ANY WITHHOLDING REQUIRED TO MAKE AVAILABLE TO THE COMPANY ANY TAX
DEDUCTIONS OR BENEFITS ATTRIBUTABLE TO SALE OR EARLY DISPOSITION OF COMMON STOCK
BY THE EMPLOYEE.


 


7.             GRANT OF OPTION.  ON THE ENROLLMENT DATE OF EACH OFFERING PERIOD,
EACH ELIGIBLE EMPLOYEE PARTICIPATING IN SUCH OFFERING PERIOD SHALL BE GRANTED AN
OPTION TO PURCHASE ON THE EXERCISE DATE OF SUCH OFFERING PERIOD (AT THE
APPLICABLE PURCHASE PRICE) UP TO A NUMBER OF SHARES OF COMMON STOCK DETERMINED
BY DIVIDING SUCH EMPLOYEE’S PAYROLL DEDUCTIONS ACCUMULATED PRIOR TO SUCH
EXERCISE DATE AND RETAINED IN THE PARTICIPANT’S ACCOUNT AS OF THE EXERCISE DATE
BY THE APPLICABLE PURCHASE PRICE; PROVIDED THAT IN NO EVENT SHALL AN EMPLOYEE BE
PERMITTED TO PURCHASE DURING EACH OFFERING PERIOD MORE THAN 100,000 SHARES OF
COMMON STOCK (AS ADJUSTED THROUGH NOVEMBER 1, 2000, AND SUBJECT TO ANY FURTHER
ADJUSTMENT PURSUANT TO SECTION 20), AND PROVIDED FURTHER THAT SUCH PURCHASE
SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 3(B), 8 AND 14
HEREOF.  THE BOARD MAY, FOR FUTURE OFFERING PERIODS, INCREASE OR DECREASE, IN
ITS ABSOLUTE DISCRETION, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK AN
EMPLOYEE MAY PURCHASE DURING SUCH OFFERING PERIOD.  EXERCISE OF THE OPTION SHALL
OCCUR AS PROVIDED IN SECTION 8 HEREOF, UNLESS THE PARTICIPANT HAS WITHDRAWN
PURSUANT TO SECTION 11 HEREOF.  THE OPTION SHALL EXPIRE ON THE LAST DAY OF THE
OFFERING PERIOD.


 


8.             EXERCISE OF OPTION.


 


(A)           UNLESS A PARTICIPANT WITHDRAWS FROM THE PLAN AS PROVIDED IN
SECTION 11 HEREOF, NOTICE OF EXERCISE OF HIS OR HER OPTION SHALL BE DEEMED TO
HAVE BEEN GIVEN BY THE PARTICIPANT AND HIS OR HER OPTION FOR THE PURCHASE OF
SHARES SHALL BE EXERCISED AUTOMATICALLY ON THE EXERCISE

 

4

--------------------------------------------------------------------------------


 

Date, and the maximum number of full shares subject to option shall be purchased
for such participant at the applicable Purchase Price with the accumulated
payroll deductions in his or her account.  No fractional shares shall be
purchased; any payroll deductions accumulated in a participant’s account which
are not sufficient to purchase a full share shall be retained in the
participant’s account for the subsequent Offering Period, subject to earlier
withdrawal by the participant as provided in Section 11 hereof.  Any other
monies left over in a participant’s account after the Exercise Date shall be
returned to the participant.  During a participant’s lifetime, a participant’s
option to purchase shares hereunder is exercisable only by him or her.

 


(B)           IF THE BOARD DETERMINES THAT, ON A GIVEN EXERCISE DATE, THE NUMBER
OF SHARES WITH RESPECT TO WHICH OPTIONS ARE TO BE EXERCISED MAY EXCEED (I) THE
NUMBER OF SHARES OF COMMON STOCK THAT WERE AVAILABLE FOR SALE UNDER THE PLAN ON
THE ENROLLMENT DATE OF THE APPLICABLE OFFERING PERIOD, OR (II) THE NUMBER OF
SHARES AVAILABLE FOR SALE UNDER THE PLAN ON SUCH EXERCISE DATE, THE BOARD MAY IN
ITS SOLE DISCRETION PROVIDE THAT THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF
THE SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE ON SUCH ENROLLMENT DATE OR
EXERCISE DATE, AS APPLICABLE, IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND
AS IT SHALL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL
PARTICIPANTS EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE,
AND EITHER (X) CONTINUE ALL OFFERING PERIODS THEN IN EFFECT, OR (Y) TERMINATE
ANY OR ALL OFFERING PERIODS THEN IN EFFECT PURSUANT TO SECTION 21 HEREOF.  THE
COMPANY MAY MAKE A PRO RATA ALLOCATION OF THE SHARES AVAILABLE ON THE ENROLLMENT
DATE OF ANY APPLICABLE OFFERING PERIOD PURSUANT TO THE PRECEDING SENTENCE,
NOTWITHSTANDING ANY AUTHORIZATION OF ADDITIONAL SHARES FOR ISSUANCE UNDER THE
PLAN BY THE COMPANY’S STOCKHOLDERS SUBSEQUENT TO SUCH ENROLLMENT DATE.


 


9.             HOLDING PERIOD.  SHARES PURCHASED BY A PARTICIPANT SHALL BE HELD
IN THE PARTICIPANT’S ACCOUNT FOR A CERTAIN PERIOD OF TIME FROM THE DATE SUCH
SHARES WERE PURCHASED UNDER THE PLAN (THE “HOLDING PERIOD”).  THE HOLDING PERIOD
FOR SHARES PURCHASED BEFORE NOVEMBER 1, 2000 SHALL BE A PERIOD OF ONE (1) YEAR
FROM THE DATE SUCH SHARES WERE PURCHASED UNDER THE PLAN.  THE HOLDING PERIOD FOR
SHARES PURCHASED AFTER NOVEMBER 1, 2000 SHALL BE A PERIOD OF SIXTY (60) DAYS
FROM THE DATE SUCH SHARES WERE PURCHASED UNDER THE PLAN.  IN THE EVENT OF A SALE
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR A MERGER OF THE COMPANY
WITH OR INTO ANOTHER CORPORATION IN WHICH THE COMPANY IS NOT THE SURVIVING
ENTITY, THE HOLDING PERIOD SHALL LAPSE.


 


10.           DELIVERY.  AS PROMPTLY AS PRACTICABLE AFTER EACH EXERCISE DATE ON
WHICH A PURCHASE OF SHARES OCCURS, THE COMPANY SHALL CREDIT EACH PARTICIPANT’S
ACCOUNT UNDER THE PLAN WITH THE SHARES PURCHASED UPON EXERCISE OF HIS OR HER
OPTION.  AS PROMPTLY AS PRACTICABLE AFTER EXPIRATION OF EACH HOLDING PERIOD, THE
COMPANY SHALL ARRANGE THE DELIVERY (ELECTRONICALLY OR OTHERWISE) OF THE SHARES
PURCHASED UNDER THE PLAN TO EACH PARTICIPANT WHO PURCHASED SHARES THAT ARE BEING
RELEASED FROM THE HOLDING PERIOD.

 


11.           WITHDRAWAL.

 


(A)           A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT AND NOT YET USED TO EXERCISE HIS OR
HER OPTION UNDER THE PLAN AT ANY TIME BY GIVING WRITTEN NOTICE TO THE COMPANY IN
THE FORM OF EXHIBIT B TO THIS PLAN.  ALL OF THE PARTICIPANT’S PAYROLL DEDUCTIONS
CREDITED TO HIS OR HER ACCOUNT SHALL BE PAID TO SUCH PARTICIPANT PROMPTLY AFTER
RECEIPT OF NOTICE OF WITHDRAWAL AND SUCH PARTICIPANT’S OPTION FOR THE OFFERING
PERIOD SHALL BE AUTOMATICALLY TERMINATED, AND NO FURTHER PAYROLL DEDUCTIONS FOR
THE PURCHASE OF SHARES SHALL

 

5

--------------------------------------------------------------------------------


 


BE MADE FOR SUCH OFFERING PERIOD.  IF A PARTICIPANT WITHDRAWS FROM AN OFFERING
PERIOD, PAYROLL DEDUCTIONS SHALL NOT RESUME AT THE BEGINNING OF THE SUCCEEDING
OFFERING PERIOD UNLESS THE PARTICIPANT DELIVERS TO THE COMPANY A NEW
SUBSCRIPTION AGREEMENT.


 


(B)           A PARTICIPANT’S WITHDRAWAL FROM AN OFFERING PERIOD SHALL NOT HAVE
ANY EFFECT UPON HIS OR HER ELIGIBILITY TO PARTICIPATE IN ANY SIMILAR PLAN WHICH
MAY HEREAFTER BE ADOPTED BY THE COMPANY OR IN SUCCEEDING OFFERING PERIODS WHICH
COMMENCE AFTER THE TERMINATION OF THE OFFERING PERIOD FROM WHICH THE PARTICIPANT
WITHDRAWS.


 


12.           TERMINATION OF EMPLOYMENT.


 

Upon a participant’s ceasing to be an Employee for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 16 hereof, and such participant’s option shall be automatically
terminated.  The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant’s customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

 


13.           INTEREST.  NO INTEREST SHALL ACCRUE ON THE PAYROLL DEDUCTIONS OF A
PARTICIPANT IN THE PLAN.


 


14.           STOCK.


 


(A)           THE MAXIMUM NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK WHICH
SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN SHALL BE ONE MILLION (1,000,000)
SHARES (AS ADJUSTED THROUGH NOVEMBER 1, 2000), SUBJECT TO ADJUSTMENT UPON
CHANGES IN CAPITALIZATION OF THE COMPANY AS PROVIDED IN SECTION 20 HEREOF.  IF,
ON A GIVEN EXERCISE DATE, THE NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS ARE
TO BE EXERCISED EXCEEDS THE NUMBER OF SHARES THEN AVAILABLE UNDER THE PLAN, THE
COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE SHARES REMAINING AVAILABLE FOR
PURCHASE IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND AS IT SHALL
DETERMINE TO BE EQUITABLE.


 


(B)           THE PARTICIPANT SHALL HAVE NO INTEREST OR VOTING RIGHT IN SHARES
COVERED BY HIS OPTION UNTIL SUCH OPTION HAS BEEN EXERCISED.


 


(C)           SHARES TO BE DELIVERED TO A PARTICIPANT UNDER THE PLAN SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE PARTICIPANT AND
HIS OR HER SPOUSE.


 


15.           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE BOARD OR A
COMMITTEE OF MEMBERS OF THE BOARD APPOINTED BY THE BOARD.  THE BOARD OR ITS
COMMITTEE SHALL HAVE FULL AND EXCLUSIVE DISCRETIONARY AUTHORITY TO CONSTRUE,
INTERPRET AND APPLY THE TERMS OF THE PLAN, TO DETERMINE ELIGIBILITY AND TO
ADJUDICATE ALL DISPUTED CLAIMS FILED UNDER THE PLAN.  EVERY FINDING, DECISION
AND DETERMINATION MADE BY THE BOARD OR ITS COMMITTEE SHALL, TO THE FULL EXTENT
PERMITTED BY LAW, BE FINAL AND BINDING UPON ALL PARTIES.

 

6

--------------------------------------------------------------------------------


 


16.           DESIGNATION OF BENEFICIARY.


 


(A)           A PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO
IS TO RECEIVE ANY SHARES AND CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER
THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH SUBSEQUENT TO AN EXERCISE DATE
ON WHICH THE OPTION IS EXERCISED BUT PRIOR TO DELIVERY TO SUCH PARTICIPANT OF
SUCH SHARES AND CASH.  IN ADDITION, A PARTICIPANT MAY FILE A WRITTEN DESIGNATION
OF A BENEFICIARY WHO IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER
THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH PRIOR TO EXERCISE OF THE
OPTION.  IF A PARTICIPANT IS MARRIED AND THE DESIGNATED BENEFICIARY IS NOT THE
SPOUSE, SPOUSAL CONSENT SHALL BE REQUIRED FOR SUCH DESIGNATION TO BE EFFECTIVE.


 


(B)           SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT
AT ANY TIME BY WRITTEN NOTICE.  IN THE EVENT OF THE DEATH OF A PARTICIPANT AND
IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE PLAN WHO IS LIVING
AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE COMPANY SHALL DELIVER SUCH SHARES
AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT,
OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF
THE COMPANY), THE COMPANY, IN ITS DISCRETION, MAY DELIVER SUCH SHARES AND/OR
CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OR RELATIVES OF THE
PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY,
THEN TO SUCH OTHER PERSON AS THE COMPANY MAY DESIGNATE.


 


17.           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO A
PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR
TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF DESCENT AND
DISTRIBUTION OR AS PROVIDED IN SECTION 16 HEREOF) BY THE PARTICIPANT.  ANY SUCH
ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE WITHOUT
EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW
FUNDS FROM AN OFFERING PERIOD IN ACCORDANCE WITH SECTION 11 HEREOF.


 


18.           USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE
COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND
THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.


 


19.           REPORTS.  INDIVIDUAL ACCOUNTS SHALL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN.  STATEMENTS OF ACCOUNT SHALL BE GIVEN TO PARTICIPATING
EMPLOYEES AT LEAST ANNUALLY, WHICH STATEMENTS SHALL SET FORTH THE AMOUNTS OF
PAYROLL DEDUCTIONS, THE PURCHASE PRICE, THE NUMBER OF SHARES PURCHASED AND THE
REMAINING CASH BALANCE, IF ANY.

 


20.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION,
LIQUIDATION, MERGER OR ASSET SALE.

 


(A)           CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
STOCKHOLDERS OF THE COMPANY, THE RESERVES, THE MAXIMUM NUMBER OF SHARES EACH
PARTICIPANT MAY PURCHASE EACH OFFERING PERIOD PURSUANT TO SECTION 7, AS WELL AS
THE PRICE PER SHARE AND THE NUMBER OF SHARES OF COMMON STOCK COVERED BY EACH
OPTION UNDER THE PLAN WHICH HAS NOT YET BEEN EXERCISED SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF

 

7

--------------------------------------------------------------------------------


 


ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN
“EFFECTED WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY
THE BOARD, WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND
CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF
SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF
ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH
RESPECT TO, THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE OFFERING PERIOD THEN IN PROGRESS
SHALL BE SHORTENED BY SETTING A NEW EXERCISE DATE (THE “NEW EXERCISE DATE”), AND
SHALL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED
DISSOLUTION OR LIQUIDATION, UNLESS PROVIDED OTHERWISE BY THE BOARD.  THE NEW
EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S PROPOSED DISSOLUTION OR
LIQUIDATION.  THE BOARD SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE DATE FOR
THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND THAT THE
PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE NEW EXERCISE DATE,
UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE OFFERING PERIOD
AS PROVIDED IN SECTION 11 HEREOF.


 


(C)           MERGER OR ASSET SALE.  IN THE EVENT OF A PROPOSED SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR THE MERGER OF THE COMPANY
WITH OR INTO ANOTHER CORPORATION, EACH OUTSTANDING OPTION SHALL BE ASSUMED OR AN
EQUIVALENT OPTION SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF THE SUCCESSOR CORPORATION.  IN THE EVENT THAT THE SUCCESSOR
CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE OPTION, ANY OFFERING PERIODS
THEN IN PROGRESS SHALL BE SHORTENED BY SETTING A NEW EXERCISE DATE (THE “NEW
EXERCISE DATE”) AND ALL SUCH OFFERING PERIODS SHALL END ON THE NEW EXERCISE
DATE.  THE NEW EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S PROPOSED
SALE OR MERGER.  THE BOARD SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE DATE
FOR THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND THAT
THE PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE NEW EXERCISE
DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE OFFERING
PERIOD AS PROVIDED IN SECTION 11 HEREOF.


 


21.           AMENDMENT OR TERMINATION.


 


(A)           THE BOARD OF DIRECTORS OF THE COMPANY MAY AT ANY TIME AND FOR ANY
REASON TERMINATE OR AMEND THE PLAN.  EXCEPT AS PROVIDED IN SECTION 20 HEREOF, NO
SUCH TERMINATION CAN AFFECT OPTIONS PREVIOUSLY GRANTED, PROVIDED THAT AN
OFFERING PERIOD MAY BE TERMINATED BY THE BOARD OF DIRECTORS ON ANY EXERCISE DATE
IF THE BOARD DETERMINES THAT THE TERMINATION OF THE OFFERING PERIOD OR THE PLAN
IS IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS.  EXCEPT AS
PROVIDED IN SECTION 20 HEREOF AND THIS SECTION 21, NO AMENDMENT MAY MAKE ANY
CHANGE IN ANY OPTION THERETOFORE GRANTED WHICH ADVERSELY AFFECTS THE RIGHTS OF
ANY PARTICIPANT.  TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 423 OF THE CODE
(OR ANY SUCCESSOR RULE OR PROVISION OR ANY OTHER APPLICABLE LAW, REGULATION OR
STOCK EXCHANGE RULE), THE COMPANY SHALL OBTAIN STOCKHOLDER APPROVAL IN SUCH A
MANNER AND TO SUCH A DEGREE AS REQUIRED.

 


(B)           WITHOUT STOCKHOLDER CONSENT AND WITHOUT REGARD TO WHETHER ANY
PARTICIPANT RIGHTS MAY BE CONSIDERED TO HAVE BEEN “ADVERSELY AFFECTED,” THE
BOARD (OR ITS COMMITTEE) SHALL BE ENTITLED TO CHANGE THE OFFERING PERIODS, LIMIT
THE FREQUENCY AND/OR NUMBER OF CHANGES IN THE AMOUNT

 

8

--------------------------------------------------------------------------------


 


WITHHELD DURING AN OFFERING PERIOD, ESTABLISH THE EXCHANGE RATIO APPLICABLE TO
AMOUNTS WITHHELD IN A CURRENCY OTHER THAN U.S. DOLLARS, PERMIT PAYROLL
WITHHOLDING IN EXCESS OF THE AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER TO
ADJUST FOR DELAYS OR MISTAKES IN THE COMPANY’S PROCESSING OF PROPERLY COMPLETED
WITHHOLDING ELECTIONS, ESTABLISH REASONABLE WAITING AND ADJUSTMENT PERIODS
AND/OR ACCOUNTING AND CREDITING PROCEDURES TO ENSURE THAT AMOUNTS APPLIED TOWARD
THE PURCHASE OF COMMON STOCK FOR EACH PARTICIPANT PROPERLY CORRESPOND WITH
AMOUNTS WITHHELD FROM THE PARTICIPANT’S COMPENSATION, AND ESTABLISH SUCH OTHER
LIMITATIONS OR PROCEDURES AS THE BOARD (OR ITS COMMITTEE) DETERMINES IN ITS SOLE
DISCRETION ADVISABLE WHICH ARE CONSISTENT WITH THE PLAN.


 


(C)           IN THE EVENT THE BOARD DETERMINES THAT THE ONGOING OPERATION OF
THE PLAN MAY RESULT IN UNFAVORABLE FINANCIAL ACCOUNTING CONSEQUENCES, THE BOARD
MAY, IN ITS DISCRETION AND, TO THE EXTENT NECESSARY OR DESIRABLE, MODIFY OR
AMEND THE PLAN TO REDUCE OR ELIMINATE SUCH ACCOUNTING CONSEQUENCE INCLUDING, BUT
NOT LIMITED TO:


 


(I)            ALTERING THE PURCHASE PRICE FOR ANY OFFERING PERIOD INCLUDING AN
OFFERING PERIOD UNDERWAY AT THE TIME OF THE CHANGE IN PURCHASE PRICE;


 


(II)           SHORTENING ANY OFFERING PERIOD SO THAT OFFERING PERIOD ENDS ON A
NEW EXERCISE DATE, INCLUDING AN OFFERING PERIOD UNDERWAY AT THE TIME OF THE
BOARD ACTION; AND


 


(III)          CHANGING THE ALLOCATION OF SHARES.


 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 


22.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS BY A PARTICIPANT TO
THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN RECEIVED IN THE FORM SPECIFIED BY THE COMPANY AT THE LOCATION,
OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE RECEIPT THEREOF.


 


23.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND THE ISSUANCE
AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE
PROVISIONS OF LAW, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT LIMITATION, THE
SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE REQUIREMENTS
OF ANY STOCK EXCHANGE UPON WHICH THE SHARES MAY THEN BE LISTED, AND SHALL BE
FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


 


AS A CONDITION TO THE EXERCISE OF AN OPTION, THE COMPANY MAY REQUIRE THE PERSON
EXERCISING SUCH OPTION TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE
THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT
INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR
THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY OF THE AFOREMENTIONED
APPLICABLE PROVISIONS OF LAW.


 


24.           TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON THE EARLIER TO
OCCUR OF ITS ADOPTION BY THE BOARD OF DIRECTORS OR ITS APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY.  IT SHALL CONTINUE IN EFFECT FOR A TERM OF TEN (10)
YEARS UNLESS SOONER TERMINATED UNDER SECTION 21 HEREOF.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PEREGRINE SYSTEMS, INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

 

Original Application

Enrollment Date:                   

 

Change in Payroll Deduction Rate

 

 

Change of Beneficiary(ies)

 

 

1.                                                      hereby elects to
participate in the Peregrine Systems, Inc. 1997 Employee Stock Purchase Plan, as
amended, (the “Employee Stock Purchase Plan” or the “Plan”) and subscribes to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Employee Stock Purchase Plan.

 

2.             I hereby authorize payroll deductions from each paycheck in the
amount of        % of my Compensation on each payday (from 1% to 15%) during the
Offering Period in accordance with the Employee Stock Purchase Plan.  (Please
note that no fractional percentages are permitted.)

 

3.             I understand that said payroll deductions shall be accumulated
for the purchase of shares of Common Stock at the applicable Purchase Price
determined in accordance with the Employee Stock Purchase Plan.  I understand
that if I do not withdraw from an Offering Period, any accumulated payroll
deductions will be used to automatically exercise my option.  I further
understand that shares of Common Stock purchased for me under the Employee Stock
Purchase Plan upon exercise of my option are subject to the Holding Period
described in Section 9 of the Employee Stock Purchase Plan.

 

4.             I have received a copy of the complete Employee Stock Purchase
Plan.  I understand that my participation in the Employee Stock Purchase Plan is
in all respects subject to the terms of the Plan.  I understand that my ability
to exercise the option under this Subscription Agreement is subject to
stockholder approval of the Employee Stock Purchase Plan.

 

5.             Shares purchased for me under the Employee Stock Purchase Plan
should be issued in the name(s) of (Employee or Employee and Spouse
only):                                                     .

 

6.             I understand that if I dispose of any shares received by me
pursuant to the Plan within 2 years after the Enrollment Date (the first day of
the Offering Period during which I purchased such shares) or one year after the
Exercise Date, I will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the fair market value of the shares at the time such shares were
purchased by me

 

--------------------------------------------------------------------------------


 

over the price which I paid for the shares.  I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of my shares
and I will make adequate provision for federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock.  The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me.  If I
dispose of such shares at any time after the expiration of the 2-year and 1-year
holding periods, I understand that I will be treated for federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) 15% of the fair market value of the shares on the first day
of the Offering Period.  The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

 

7.             I hereby agree to be bound by the terms of the Employee Stock
Purchase Plan, including the prohibition on sales by me of any shares purchased
under the Employee Stock Purchase Plan as follows: (i) shares purchased under
the Plan before November 1, 2000 shall be held for a period of one year from the
date of purchase, and (ii) shares purchased under the Plan after November 1,
2000 shall be held sixty (60) days from the date of purchase.  I acknowledge
that the administrator of the Plan will have no discretion to release any shares
purchased by me until the expiration of such holding period.  The effectiveness
of this Subscription Agreement is dependent upon my eligibility to participate
in the Employee Stock Purchase Plan.

 

8.             In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME:  (Please print)

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

Relationship

 

 

 

 

(Address)

 

2

--------------------------------------------------------------------------------


 

Employee’s Name  (please print):

 

 

 

Employee’s Social

 

Security Number:

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

 

 

Signature of Employee

 

 

 

 

 

Spouse’s Signature (If beneficiary other than spouse)

 

[Peregrine Systems, Inc. ESPP Subscription Agreement]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PEREGRINE SYSTEMS, INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Peregrine Systems,
Inc. 1997 Employee Stock Purchase Plan which began on                       ,
             (the “Enrollment Date”) hereby notifies the Company that he or she
hereby withdraws from the Offering Period.  He or she hereby directs the Company
to pay to the undersigned as promptly as practicable all the payroll deductions
credited to his or her account with respect to such Offering Period.  The
undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated.  The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned shall be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------
